        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-5 FiledPage: 299 Page
                                         05/10/19   Filed: 06/01/2017
                                                        1 of 50 PageID #: 1307




                                 Appx888.151
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-5 FiledPage: 300 Page
                                         05/10/19   Filed: 06/01/2017
                                                        2 of 50 PageID #: 1308




                                 Appx888.152
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-5 FiledPage: 301 Page
                                         05/10/19   Filed: 06/01/2017
                                                        3 of 50 PageID #: 1309




                                 Appx888.153
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-5 FiledPage: 302 Page
                                         05/10/19   Filed: 06/01/2017
                                                        4 of 50 PageID #: 1310




                                 Appx888.154
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-5 FiledPage: 303 Page
                                         05/10/19   Filed: 06/01/2017
                                                        5 of 50 PageID #: 1311




                                 Appx888.155
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-5 FiledPage: 304 Page
                                         05/10/19   Filed: 06/01/2017
                                                        6 of 50 PageID #: 1312




                                 Appx888.156
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-5 FiledPage: 305 Page
                                         05/10/19   Filed: 06/01/2017
                                                        7 of 50 PageID #: 1313




                                 Appx888.157
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-5 FiledPage: 306 Page
                                         05/10/19   Filed: 06/01/2017
                                                        8 of 50 PageID #: 1314




                                 Appx888.158
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-5 FiledPage: 307 Page
                                         05/10/19   Filed: 06/01/2017
                                                        9 of 50 PageID #: 1315




                                 Appx888.159
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 308 Page
                                            05/10/19    Filed:
                                                            10 06/01/2017
                                                               of 50 PageID #: 1316




                                   Appx888.160
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 309 Page
                                            05/10/19    Filed:
                                                            11 06/01/2017
                                                               of 50 PageID #: 1317




                                   Appx888.161
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 310 Page
                                            05/10/19    Filed:
                                                            12 06/01/2017
                                                               of 50 PageID #: 1318




                                   Appx888.162
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 311 Page
                                            05/10/19    Filed:
                                                            13 06/01/2017
                                                               of 50 PageID #: 1319




                                   Appx888.163
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 312 Page
                                            05/10/19    Filed:
                                                            14 06/01/2017
                                                               of 50 PageID #: 1320




                                   Appx888.164
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 313 Page
                                            05/10/19    Filed:
                                                            15 06/01/2017
                                                               of 50 PageID #: 1321




                                   Appx888.165
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 314 Page
                                            05/10/19    Filed:
                                                            16 06/01/2017
                                                               of 50 PageID #: 1322




                                   Appx888.166
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 315 Page
                                            05/10/19    Filed:
                                                            17 06/01/2017
                                                               of 50 PageID #: 1323




                                   Appx888.167
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 316 Page
                                            05/10/19    Filed:
                                                            18 06/01/2017
                                                               of 50 PageID #: 1324




                                   Appx888.168
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 317 Page
                                            05/10/19    Filed:
                                                            19 06/01/2017
                                                               of 50 PageID #: 1325




                                   Appx888.169
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 318 Page
                                            05/10/19    Filed:
                                                            20 06/01/2017
                                                               of 50 PageID #: 1326




                                   Appx888.170
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 319 Page
                                            05/10/19    Filed:
                                                            21 06/01/2017
                                                               of 50 PageID #: 1327




                                   Appx888.171
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 320 Page
                                            05/10/19    Filed:
                                                            22 06/01/2017
                                                               of 50 PageID #: 1328




                                   Appx888.172
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 321 Page
                                            05/10/19    Filed:
                                                            23 06/01/2017
                                                               of 50 PageID #: 1329




                                   Appx888.173
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 322 Page
                                            05/10/19    Filed:
                                                            24 06/01/2017
                                                               of 50 PageID #: 1330




                                   Appx888.174
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 323 Page
                                            05/10/19    Filed:
                                                            25 06/01/2017
                                                               of 50 PageID #: 1331




                                   Appx888.175
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 324 Page
                                            05/10/19    Filed:
                                                            26 06/01/2017
                                                               of 50 PageID #: 1332




                                   Appx888.176
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 325 Page
                                            05/10/19    Filed:
                                                            27 06/01/2017
                                                               of 50 PageID #: 1333




                                   Appx888.177
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 326 Page
                                            05/10/19    Filed:
                                                            28 06/01/2017
                                                               of 50 PageID #: 1334




                                   Appx888.178
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 327 Page
                                            05/10/19    Filed:
                                                            29 06/01/2017
                                                               of 50 PageID #: 1335




                                   Appx888.179
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 328 Page
                                            05/10/19    Filed:
                                                            30 06/01/2017
                                                               of 50 PageID #: 1336




                                   Appx888.180
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 329 Page
                                            05/10/19    Filed:
                                                            31 06/01/2017
                                                               of 50 PageID #: 1337




                                   Appx888.181
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 330 Page
                                            05/10/19    Filed:
                                                            32 06/01/2017
                                                               of 50 PageID #: 1338




                                   Appx888.182
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 331 Page
                                            05/10/19    Filed:
                                                            33 06/01/2017
                                                               of 50 PageID #: 1339




                                   Appx888.183
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 332 Page
                                            05/10/19    Filed:
                                                            34 06/01/2017
                                                               of 50 PageID #: 1340




                                   Appx888.184
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 333 Page
                                            05/10/19    Filed:
                                                            35 06/01/2017
                                                               of 50 PageID #: 1341




                                   Appx888.185
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 334 Page
                                            05/10/19    Filed:
                                                            36 06/01/2017
                                                               of 50 PageID #: 1342




                                   Appx888.186
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 335 Page
                                            05/10/19    Filed:
                                                            37 06/01/2017
                                                               of 50 PageID #: 1343




                                   Appx888.187
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 336 Page
                                            05/10/19    Filed:
                                                            38 06/01/2017
                                                               of 50 PageID #: 1344




                                   Appx888.188
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 337 Page
                                            05/10/19    Filed:
                                                            39 06/01/2017
                                                               of 50 PageID #: 1345




                                   Appx888.189
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 338 Page
                                            05/10/19    Filed:
                                                            40 06/01/2017
                                                               of 50 PageID #: 1346




                                   Appx888.190
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 339 Page
                                            05/10/19    Filed:
                                                            41 06/01/2017
                                                               of 50 PageID #: 1347




                                   Appx888.191
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 340 Page
                                            05/10/19    Filed:
                                                            42 06/01/2017
                                                               of 50 PageID #: 1348




                                   Appx888.192
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 341 Page
                                            05/10/19    Filed:
                                                            43 06/01/2017
                                                               of 50 PageID #: 1349




                                   Appx888.193
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 342 Page
                                            05/10/19    Filed:
                                                            44 06/01/2017
                                                               of 50 PageID #: 1350




                                   Appx888.194
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 343 Page
                                            05/10/19    Filed:
                                                            45 06/01/2017
                                                               of 50 PageID #: 1351




                                   Appx888.195
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 344 Page
                                            05/10/19    Filed:
                                                            46 06/01/2017
                                                               of 50 PageID #: 1352




                                   Appx888.196
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 345 Page
                                            05/10/19    Filed:
                                                            47 06/01/2017
                                                               of 50 PageID #: 1353




                                   Appx888.197
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 346 Page
                                            05/10/19    Filed:
                                                            48 06/01/2017
                                                               of 50 PageID #: 1354




                                   Appx888.198
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 347 Page
                                            05/10/19    Filed:
                                                            49 06/01/2017
                                                               of 50 PageID #: 1355




                                   Appx888.199
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-5  Filed Page: 348 Page
                                            05/10/19    Filed:
                                                            50 06/01/2017
                                                               of 50 PageID #: 1356




                                   Appx888.200
